By the Court.

The words, one half of the land hereafter described, and one half of all the land contained icithin the bounds hereafter mentioned, necessarily apply to the land which is the subject of this suit; although these words are not repeated in that part of *372the deed which conveyed this particular' lot. The terms and also, which introduce the description of the land in question, show that the same portion of the land was intended to be granted as of that described in the preceding part.

Defendant defaulted.